OPPENHEIMER FUNDS AMENDED AND RESTATED PLAN PURSUANT TO RULE 18F-3 The Oppenheimer registered investment companies which have multiple share classes(individually a “Fund” and collectively, the “Funds”) registered under the Investment Company Act of 1940, as amended (the “1940 Act”) hereby adopt this plan (“Plan”) pursuant to Rule 18f-3 under the 1940 Act, setting forth the separate arrangement and expense allocation of each class of shares in each Fund, as applicable. The Funds may offer classes of shares authorized for issuance by the Board of Trustees/Directors. CLASS EXPENSES Each class of shares shall bear the expenses of the shareholder service (including transfer agent fees) and distribution fees, certain registration fees, certain shareholder meeting expenses, certain class- related litigation and extraordinary expenses and certain other board approved expenses, if any, to the particular class (“Class Expenses”). SHAREHOLDER EXPENSES Specific shareholders within a share class may be subject to initial or contingent deferred sales charges. The shareholder service and distribution fees and the initial or contingent deferred sales charges applicable to a particular class are as set forth in each Fund's then-current registration statement, consistent with this Plan. VOTING RIGHTS Each class of shares shall have exclusive voting rights on any matter submitted to shareholders that relates solely to its class and shall have separate voting rights on any matter submitted to shareholders in which the interests of one class differ from the interests of any other class. BOARD REVIEW AND APPROVAL The Board of Trustees/Directors initially approved this Plan based on a determination that this Plan is in the best interests of each class of shares individually and collectively for the Funds. The Board of Trustees/Directors shall approve any material amendments to the Plan. Any material amendment of this Plan shall require that a majority of the Board of Trustees/Directors, and a majority of the directors who are not interested persons, find that the Plan as proposed to be amended, including the expense allocation, is in the best interests of each class individually and the Funds collectively, after reviewing such information as may be reasonably necessary to evaluate the Plan. MATERIAL CONFLICTS Any potential material conflicts among shareholders or different classes of the same Fund, and the ways in which such material conflicts are addressed, will be reported to the Board of Trustees/Directors. EXCHANGE AND CONVERSION PRIVILEGES Shareholders shall have such exchange and conversion privileges as set forth in each Fund’s then-current registration statement, consistent with this Plan. Exchange and conversion privileges may vary among classes and among shareholders.Any conversion shall be effected without the imposition of any sales load, fee, or other charges. INCOME AND EXPENSE ALLOCATIONS Income, realized gains and losses, unrealized appreciation and depreciation and expenses not attributed to a particular class of the Fund will be allocated on a consistent basis to each class of shares of the Fund based on the net assets of that class in relation to the total net assets of the Fund (“Relative Net Assets”), or, only in the case of daily dividend funds, income and fundwide expenses are allocated based on the settled shares method, both as defined by the Rule, and realized gains and losses and unrealized appreciation and depreciation are based on Relative Net Assets.Class Expenses attributable to a particular class of shares will be allocated to that class. DIVIDENDS AND DISTRIBUTIONS Dividends and other distributions paid by the Fund to each class of shares, to the extent paid, will be paid on the same day and at the same time, and will be determined in the same manner and will be in the same amount, except that the amount of the dividends and other distributions declared and paid to holders of a particular class of the Fund shall be different from that paid to holders of another class of the Fund only to the extent of Class Expenses borne by those class.
